EXHIBIT 5
 Order of the Secretary of the Pennsylvania Department of
                  Health to Stay at Home
        To protect the public from the spread of Coronavirus (COVID-19), it is necessary
that all individuals residing in the counties of Allegheny, Bucks, Chester, Delaware,
Monroe, Montgomery, and Philadelphia to stay at home or at their place of residence
except as needed to access, support or provide life sustaining business, emergency or
government services. Therefore, on this day, March 23, 2020, under the authority granted
to me by law, I hereby order:

       All individuals residing in Allegheny County, Bucks County, Chester County,
       Delaware County, Monroe County, Montgomery County, and Philadelphia County
       to stay at home except as needed to access, support or provide life-sustaining
       business, emergency or government services. For employees of life-sustaining
       businesses that remain open, the following child care services may remain open:
       group and family child care providers in a residence; child care facilities operating
       under a waiver granted by the Department of Human Services Office of Child
       Development and Early Learning; and, part-day school age programs operating
       under an exemption from the March 19, 2020 business closure Orders. A list of life
       sustaining businesses that remain open is attached to and incorporated into this
       Order. In addition, businesses that are permitted to remain open include those
       granted exemptions prior to or following the issuance of this order.

       Individuals leaving their home or place of residence to access, support or provide
       life sustaining services for themselves, another person or a pet must employ social
       distancing practices as defined by the Centers for Disease Control and Prevention.
       Individuals are permitted to engage in outdoor activities, however, gatherings of
       individuals outside of the home are generally prohibited except as may be required
       to access, support or provide life sustaining business, emergency or government
       services as outlined above.

       Enforcement of this Order will commence at 8:00 PM on Monday, March 23, 2020.

        COVID-19 is a contagious disease that is rapidly spreading from person-to-person.
People infected are capable of exposing others to COVID-19 even if their symptoms are
mild, such as a cough. Additionally, exposure is possible by touching a surface or object
that has the virus on it and then touching one’s mouth, nose, or eyes. Spread by persons
who are asymptomatic has not been ruled out.

       Multiple areas of the United States are experiencing “community spread” of
COVID-19, which means that the illness is being transmitted through unknown sources,
not from known areas of infection. Mass gatherings increase the risk of transmission and
community spread. Case counts of COVID-19 are rapidly increasing throughout many
Pennsylvania counties, and are anticipated to continue to appear throughout the
Commonwealth.

        Symptoms of COVID-19 may include fever, cough, and shortness of breath. Older
adults and people who have serious chronic medical conditions are at a higher risk for
serious illness. Early symptoms may also include chills, body aches, sore throat, headache,
diarrhea, nausea/vomiting, and runny nose.

       On March 6, 2020, the Governor issued a Proclamation of Disaster Emergency due
to the emergence of COVID-19 in the United States and the Commonwealth of
Pennsylvania. Since the Commonwealth of Pennsylvania confirmed its first case of
COVID-19, positive cases continue to rise. As of March 22, 2020, the Commonwealth of
Pennsylvania has 479 positive cases of COVID-19 and reports two deaths from the virus.

        On March 19, 2020, the Governor and Secretary of Health issued Orders directing
the closure of non-life sustaining businesses. Operation of non-life sustaining businesses
present the opportunity for unnecessary gatherings, personal contact and interaction that
will increase the risk of transmission and the risk of community spread of COVID-19.
Similarly, the directive for individuals to stay at home will facilitate the mitigation of
COVID-19 by decreasing the opportunities for the transmission of the virus and decrease
the risk of community spread.

        COVID-19 is a threat to the public’s health, for which the Secretary of Health may
order general control measures, including, but not limited to, closure, isolation, and
quarantine. This authority is granted to the Secretary of Health pursuant to Pennsylvania
law. See Section 5 of the Disease Prevention and Control Law, 35 P.S. §§ 521.1; 521.5,
sections 2102(a) and 2106 of the Administrative Code of 1929, 71 P.S. § 532(a) and 536
and the Department of Health’s (Department) regulations found at 28 Pa. Code §§ 27.60-
27.68 (relating to disease control measures; isolation; quarantine; movement of persons
subject to isolation or quarantine; and release from isolation and quarantine). Particularly,
the Department has the authority to take any disease control measure appropriate to protect
the public from the spread of infectious disease. See 35 P.S. §§ 521.5; 71 P.S. § 532(a),
and 1402(a); 28 Pa. Code § 28.60. The Department determines that the appropriate disease
control measure based upon COVID-19, the manner of its spread in the Commonwealth
and in the world, and its danger to Pennsylvanians, is for individuals residing in the
Commonwealth to stay at home except to obtain life-sustaining services for themselves or
others as outlined in this order to prevent and control the spread of disease.




                                             2
        Accordingly, the order and directive for individuals residing in the Commonwealth
to stay at home is necessary to protect the public’s health. This Order shall take effect
immediately and remain in full force and effect for a period of two weeks, specifically until
April 6, 2020.




                                                      Rachel Levine, MD
                                                      Secretary of Health




                                             3
